              Case 2:21-cv-00115-RAJ Document 19 Filed 06/15/21 Page 1 of 3




 1

 2

 3

 4

 5                                                                  The Honorable Richard A. Jones
 6

 7                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF WASHINGTON
 8                                      AT SEATTLE
 9

10   THERESE M. BACKOWSKI, individually                Case No. 2:21-cv-00115-RAJ
     and on behalf of all others similarly situated,
11                                                     DEFENDANTS’ NOTICE OF
                                                       SUPPLEMENTAL AUTHORITY IN
12                          Plaintiff,                 SUPPORT OF THEIR MOTION TO
                    v.                                 DISMISS COMPLAINT
13
     PEOPLECONNECT, INC., and INTELIUS                 NOTE ON MOTION CALENDAR:
14   LLC,                                              JUNE 11, 2021
15                          Defendants.
16

17

18
19
20

21

22

23

24

25

26

27

28

     DEFENDANTS’ NOTICE OF SUPPLEMENTAL AUTHORITY                                    JENNER & BLOCKJLLPEN
     2:21-CV-00115-RAJ                                                                  633 West 5th Street
                                                                                                       NE
                                                                                                     R&
                                                                                    Los Angeles, CA 90071
                                                                                                      BL
                                                                                         Tel: 213 239-5100
               Case 2:21-cv-00115-RAJ Document 19 Filed 06/15/21 Page 2 of 3




 1                                                *    *   *
 2          Local Civil Rule 7(n) allows a party to bring to the Court’s attention relevant authority
 3   issued after the date of the party’s last brief. The defendants’ last brief in support of their motion
 4   to dismiss was filed with this Court on June 7, 2021. ECF No. 18. On June 15, 2021, the U.S.
 5   District Court for the Northern District of California issued a decision in Callahan v. Ancestry.com,
 6   Inc., et al, Case No. 20-cv-08437-LB. A copy of that relevant authority, in which the District
 7   Court in the Northern District of California concludes that Ancestry is “immune from liability
 8   under the Communications Decency Act” and dismisses the Complaint “with prejudice”, is
 9   attached hereto as Exhibit A.
10          Local Rule 7(n) instructs parties not to submit argument with the notice of supplemental
11   authority. If this Court requests further argument regarding the decision in Callahan, however,
12   the defendants will happily supplement their briefing to address this new relevant authority.
13

14   Dated this 15th day of June, 2021.
                                                  JENNER & BLOCK LLP
15
                                                   /s/ Brent Caslin
16                                                Brent Caslin, Washington State Bar No. 36145
                                                  bcaslin@jenner.com
17                                                633 West 5th Street, Suite 3600
                                                  Los Angeles, California 90071-2054
18                                                Telephone: 213 239-5100
19                                                Attorney for Defendants PeopleConnect, Inc. and
                                                  Intelius LLC
20

21

22

23

24

25

26

27

28

     DEFENDANTS’ NOTICE OF SUPPLEMENTAL AUTHORITY – 1                                    JENNER & BLOCKJENNE
                                                                                                           LLP
                                                                                                            R&
                                                                                            633 West 5th Street
     2:21-CV-00115-RAJ
                                                                                                        B
                                                                                        Los Angeles, CA 90071
                                                                                                          LOCK
                                                                                                           LLP
                                                                                             Tel: 213 239-5100
               Case 2:21-cv-00115-RAJ Document 19 Filed 06/15/21 Page 3 of 3




 1                                   CERTIFICATE OF SERVICE
 2          I hereby certify that on the date given below, I caused the foregoing document to be
 3   electronically filed with the Clerk of the Court using the CM/ECF which sent notification of such
 4   filing to the e-mail addresses denoted on the Electronic Mail Notice List.
 5          DATED this 15th day of June, 2021.
                                                  /s/ Brent Caslin
 6
                                                    Brent Caslin
 7

 8

 9

10

11

12

13

14

15

16

17

18
19
20

21

22

23

24

25

26

27

28
     DEFENDANTS’ NOTICE OF SUPPLEMENTAL AUTHORITY                                     JENNER & BLOCK LLP
     2:21-CV-00115-RAJ                                                                   633 West 5th Street
                                                                                     Los Angeles, CA 90071
                                                                                          Tel: 213 239-5100
